Title: To George Washington from Timothy Pickering, 19 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 19. 1796.
        
        I have the honor to inclose for your information a copy of the letter I sent this day to the Minister of the French Republic, in answer to his enquiry relative to the prohibition of the sale of prizes brought by French armed vessels into the ports of the United States. I presume the answer will preclude any reply; the rather because similar ideas have been formally reported to the council of ancients at Paris, and will probably be adopted. The rights of neutral nations, and particularly of the United States, as they have been maintained by the Executive from the commencement of the war between France and Britain, are recognized in the report. The reporter, Mr Marbois, is supposed to be the same who was in America with the Chevalier de la Luzerne. With the highest respect I am, sir, your most obt servant
        
          Timothy Pickering.
        
       